This opinion is subject to administrative correction before final disposition.




                               Before
               HOLIFIELD, ATTANASIO, and STEWART
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Steven V. ALVAREZ
      Machinist’s Mate (Nuclear) Third Class (E-4), U.S. Navy
                            Appellant

                             No. 202100114

                        Decided: 3 September 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Derek D. Butler

 Sentence adjudged 26 January 2021 by a general court-martial con-
 vened at Naval Station Mayport, Florida, and Joint Base Charleston,
 South Carolina, consisting of a military judge sitting alone. Sentence
 in the Entry of Judgment: reduction to E-3, confinement for seven
 months, and a bad-conduct discharge.

                          For Appellant:
               Commander Michael E. Maffei, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
                 United States v. Alvarez, NMCCA No. 202100114
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.




                                            2